UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7131


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

BILLY R. MCCULLERS, JR.,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:07-cr-00049-RBS-JEB-1)


Submitted:   January 17, 2017             Decided:   January 19, 2017


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Billy R. McCullers, Jr., Appellant Pro Se. Melissa Elaine
O’Boyle, Assistant United States Attorney, Norfolk, Virginia;
Howard Jacob Zlotnick, Assistant United States Attorney, Newport
News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Billy R. McCullers, Jr., appeals from the district court’s

margin order denying his motion filed in his criminal case under

Fed   R.    Civ.    P.    15(c)(2)    to    relate      back   a    new       claim    to   his

previously        adjudicated     and      denied    28    U.S.C.         §    2255    (2012)

motion.          We have reviewed the record and find no reversible

error.       Accordingly,        we   affirm      the     district        court’s      order.

United     States    v.    McCullers,      No.    4:07-cr-00049-RBS-JEB-1               (E.D.

Va. Aug. 12, 2016).           We dispense with oral argument because the

facts      and    legal   contentions       are   adequately        presented          in   the

materials        before   this   court      and   argument         would      not     aid   the

decisional process.



                                                                                      AFFIRMED




                                             2